The judgment of the court was pronounced by
Kino, J.
The plaintiffs move for the dismissal of this appeal. The certificate of the clerk is that, the record “ contains a true and complete transcript of all the records, documents and proceedings had in the case wherein,” &c. The certificate of the judge is that, it “ contains all the matters of fact upon which the case was tried, in the first instance.” These certificates are clearly insuffi-cent. They do not show that the record contains all the evidence upon which the cause was tried. There is no assigment of errors, statement of facts, bill of exceptions, or other means furnished by which we are enabled to examine the merits. The plaintiff has asked for damages for the frivolous appeal. The dismissal having been claimed, they cannot be allowed.

Appeal dismissed.